 

Exhibit 10.1

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is made as of this ___ day of March, 2020 (the
“Effective Date”), by and between PW CO CanRE Tam 7 LLC, a Colorado LLC, with an
address of which for notice purposes is C/O Power RET, 301 Winding Road, Old
Bethpage, New York 11804 (“Landlord”) and Fifth Ace, LLC, a Colorado LLC, with
an address of which for notice purposes is 7889 Tamarack Lane, Ordway, Colorado
81063, (“Tenant”).

 

WHEREAS, on or prior to the date hereof, Landlord has acquired all of the right,
title and interest in that certain 4.32 acre parcel of property on that certain
lot identified as known as Lot 7 of the Amended Tamarack Subdivision, Crowley
County, Colorado (street address: 7889 Tamarack Lane, Ordway, Colorado 81063),
and being more particularly described on Exhibit 1 attached hereto and
incorporated herein (the “Property”), together with all rights appurtenant
thereto and with all improvements located or to be constructed thereon in
accordance with the terms hereof (collectively, the “Premises”); and

 

WHEREAS, in connection with the lease of the Property by Tenant, Tenant has
agreed to purchase, install and construct that certain 12,000 square foot
greenhouse and 6,000 square foot ancillary buildings (collectively the
“Buildings”) and Landlord has agreed to provide certain funds towards the cost
of such construction based upon an agreed upon budget of Landlord costs as
attached hereto as Exhibit 2 (the “Project Budget”); and

 

WHEREAS, as a condition of this Lease, Michael Berruti, Michael J. Ada, Desirae
B. Ada, Juan Santos San Agustin Jr. and Lara San Agustin (each a “Guarantor” and
all “Guarantors”) have agreed to unconditional guarantee the payment and
performance of this Lease pursuant to the terms and conditions of those certain
guarantees executed and delivered of even date herewith;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant, intending to be legally
bound, enter into the Lease on the following terms, conditions and covenants:

 

1. PROPERTY; TERM.

 

1.1 PREMISES. On or prior to the date hereof, Landlord has acquired the
Property. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Property, being that certain property for all purposes of this
Lease and irrespective of any variation thereof which might ever be determined
by measurement (together, the land and Buildings shall be referred to as the
“Premises”). The Premises is situated on the real property described in Exhibit
1 attached hereto.

 

1.2 LEASE TERM.

 

(a) Initial Term. The initial term of this Lease (“Initial Term”) shall be two
hundred forty (240) full calendar months from the Effective Date, plus the
portion of the month in which the Effective Date occurs if the Effective Date is
other than the first day of the month.

 

 

 

 

(b) Options to Renew. Provided Tenant is not in default of any of the terms or
conditions of the Lease beyond the applicable notice and cure period at the time
of exercise, Tenant is granted two (2) successive options (each, an “Option
Term”, collectively, the “Option Terms”, and successively the “First Option
Term” and the “Second Option Term”) to extend the term of the Lease following
the initial Term and then following the First Option Term if so exercised, upon
the following terms and conditions. The Tenant shall deliver written notice of
its intent to exercise each Option Term, delivering such written notice to
Landlord prior to but not after the date which is 365 days prior to the
expiration of the initial Term (as to the First Option Term) or 365 days prior
to the expiration of the First Option Term (for the Second Option Term), but no
earlier than the date which is fifteen (15) months prior to the expiration of
the then current Term. Subject to the conditions herein expressed, delivery of
the written notice of the intent to exercise the then applicable Option Term
shall irrevocably commit the Tenant to the Option Term so exercised. Each Option
Term shall be subject to all the terms, covenants and conditions of the Lease,
except as modified by this provision (meaning, no further options will be
re-imposed, subject only to the Second Option Term). If Tenant does not so
exercise any such Option Term in the time and manner herein provided, time being
strictly of the essence, any and all of Tenant’s option rights for the Option
Term at bar (and any otherwise succeeding Option Term) shall irrevocably be
deemed waived. The Base Rent and monthly installments thereof for each year of
each Option Term shall be as specified on the attached Rent Schedule, if
exercised.

 

The Initial Term, as so extended in accordance with the terms hereof, shall be
referred to hereinafter as the “Term.” Tenant shall have no right to operate its
business on the Premises until Tenant has provided Landlord with a certificate
of insurance evidencing the insurance coverages that Tenant is obligated to
maintain pursuant to this Lease together with a copy of the validly issued and
currently effective Colorado State licenses to operate a grow/processing
facility for medical marijuana issued to each of the each of the Tenant Parties
that will be operating on the Premises. Notwithstanding the foregoing, Tenant is
expressly permitted to make the Improvements on the Premises prior to receipt of
all Cannabis Use Permits (defined below) For these purposes the “Cannabis Use
Permits” are defined as follows is defined as follows:

 

1.2.1 Cannabis Use Permits: Tenant acknowledges and agrees and Landlord
requires, that Tenant shall secure all State of Colorado and all County of
Crowley, County required licenses and approvals of all applicable jurisdictions
and regulatory bodies, including those required under the Marijuana Code, Title
44, Article 10, Section 101 et. seq. and any and all applicable rules, and
regulations promulgated pursuant thereto, as such may be amended or substituted
from time to time (the “Marijuana Code”) to operate for its intended medical
marijuana cultivation facility, and any other permitted use per Tenant’s permit,
including without limitation, those necessary to be in compliance with the
Marijuana Code (collectively, the “Cannabis Use Permits”). Tenant shall evidence
all such Cannabis Use Permits by providing a copy of same to Landlord. Tenant
covenants and agrees that during the Term of this Lease Tenant shall use its
best efforts to keep all such Cannabis Use Permits in full force and effect with
the State of Colorado at that time and to materially comply with all applicable
laws, rules and regulations including the Marijuana Code.

 

1.2.2 Zoning Approvals: Tenant Parties represent and warrant that they have
obtained and will maintain all required federal, state and local permits,
licenses and approvals, including any local land use and zoning permits
necessary for their construction of the Buildings and all related improvements
(together with the Cannabis Use Permits, the “Permits and Approvals”) and none
of the Permits and Approvals have been appealed. Tenant Parties further
represent and warrant that they have provided copies of all Permits and
Approvals to Landlord.

 

 2 

 

 

1.2.3 Landlord’s Right of Termination for Legal Climate Risk Change: If at any
time during the Term(s) of the Lease, the legal landscape in which Colorado
sanctioned and approved use herein contemplated interplays with the Federal
Issues (defined below), is altered such that there has occurred or there is
imminent to occur (or actually occurring) a seizure of Landlord’s property, or
imminent to occur (or actually occurring) Federal action to impose or seek
criminal sanctions or civil forfeiture upon Landlord or any of its assets by
reason of this Lease and/or the related activities contemplated herein to occur
(or occurring), then Landlord may terminate the Lease upon 30 days’ prior
written notice to Tenant of termination, whereupon the Lease shall be deemed and
treated as though it had naturally expired on the indicated termination date set
forth in such notice, unless Tenant is able to prevent or cure, as applicable,
the material adverse consequence prior to such termination date and provided
further, during such thirty (30) day period, Tenant shall cease any operation or
activity to the extent necessary to address the actual threat to Landlord as
credibly presented and communicated in writing to Tenant. Landlord expressly
acknowledges, however, that the current legal landscape as of the Effective Date
hereof, including the current status of Federal Issues, shall not in and of
itself constitute such a legal climate risk change permitting any such
termination. Upon any such termination, Landlord shall not have any obligation
to reimburse or recompense Tenant for any costs Tenant has incurred related to
Tenant’s improvements of the Premises; the Buildings shall remain on the
Property; and in any event rents and charges hereunder shall remain due and
owing through any actual termination date arising.

 

2. RENT AND OTHER CHARGES.

 

2.1 BASE RENT. Tenant agrees to pay monthly rent (“Base Rent”) on the first day
of each month of the Term, together with any and all rental, sales or use taxes
levied by any governmental body for the use or occupancy of the Premises and any
rent or other charges payable hereunder in accordance with the column entitled
“Monthly Rent” on the Rent Schedule attached as Exhibit 3.

 

2.1.1 FEDERAL LEGALIZATION. In the event of the federal legalization of the
recreational use of cannabis in the United States, the monthly rent will be
adjusted such that the amount due will be the amount listed in the column
entitled “Rent if Reset” in the Rent Schedule attached as Exhibit 3 (the “Rent
if Reset”).

 

2.1.2 Rent Payment Address: Base Rent or the Rent if Reset, as applicable, (and
any and all other items of rent, additional rent or sums due Landlord hereunder)
shall be paid without demand, without necessity of notice, without reduction,
without set off and without deduction in wire transfer of immediately available
funds or by check or money order to Landlord at 301 Winding Road, Old Bethpage,
New York 11804 or such other address as Landlord directs in writing from time to
time at least 30 days prior to next rental installment where such writing is
given in accordance with the notice provisions of this Lease. Rent may NOT be
paid in cash.

 

2.2 LATE CHARGES. If any Base Rent or other payment due under this Lease is not
received by Landlord within five (5) days of the due date of such payment,
Tenant shall pay, in addition to such payment a late charge equal to the greater
of (i) three percent (3.0%) of the payment which is past due or (ii) Two Hundred
Fifty and No/100 Dollars ($250.00). If any payment due from Tenant shall remain
overdue for more than ten (10) days, interest shall accrue daily on the past due
amount from the date such amount was due until paid or judgment is entered at a
rate equivalent to the lesser of ten percent (10%) per annum and the highest
rate permitted by law. Interest on the past due amount shall be in addition to
and not in lieu of the five percent (3.0%) late charge or any other remedy
available to Landlord.

 

 3 

 

 

2.3 ADDITIONAL RENT. This Lease shall be deemed to be a “triple net” lease, it
being the express understanding and intent of Landlord and Tenant that the Base
Rent or Rent if Reset, as applicable, due hereunder shall be absolutely net to
Landlord and that all costs and expenses for the Premises, to the extent
practicable, shall be paid directly to the applicable service provider or entity
charging such expense by Tenant. Except as otherwise expressly set forth herein,
Tenant shall pay all expenses arising in connection with the Premises, including
without limitation, all Operating Expenses (as hereinafter defined). All charges
payable by Tenant under the terms of this Lease other than Base Rent or Rent if
Reset, as applicable, are called “Additional Rent.” The term “Rent” shall mean
Base Rent and Additional Rent.

 

2.4 OPERATING EXPENSES.

 

2.4.1 DEFINITIONS. For all purposes of this Lease, the following terms shall
have the meanings ascribed to them herein.

 

2.4.1.1 “Operating Expenses” shall mean any reasonable and actual expenses
incurred whether by Landlord or by others on behalf of Landlord, arising out of
Landlord’s maintenance, operation, management, insuring, repair, replacement (if
such replacement is generally regarded in the industry as increasing operating
efficiency or is required under any Applicable Law that was not in effect or not
applicable to the Property on the Effective Date) and administration of the
Buildings and the Premises including, without limitation: (i) all real estate,
personal property and other ad valorem taxes, and any other levies, charges,
local improvement rates, and assessments whatsoever assessed or charged against
the Buildings, the Premises and the equipment and improvements owned by Landlord
therein contained, including any amounts assessed or charged in substitution for
or in lieu of any such taxes, excluding only income or capital gains taxes
imposed upon Landlord, and including all fees and costs associated with the
appeal of any assessment on taxes; (ii) insurance that Landlord is obligated or
permitted to obtain under this Lease and any reasonable industry standard
deductible amount applicable to any claim made by Landlord under such insurance;
and (iii) dues and assessments under any applicable deed restrictions or
declarations of covenants and restrictions.

 

2.4.1.2 Operating Expenses shall, however, exclude: (i) interest and
amortization on mortgages and other debt costs or ground lease payments, if any;
(ii) depreciation of Buildings and other improvements (except permitted
amortization of certain capital expenditures); (iii) legal fees in connection
with leasing, tenant disputes or enforcement of leases; (iv) real estate
brokers’ commissions or marketing costs; (v) improvements or alterations to
tenant spaces not required by law or Landlord’s insurance underwriting
standards; (vi) the cost of providing any service directly to, and paid directly
by, any tenant; (vii) costs of any items to the extent Landlord receives
reimbursement from insurance proceeds or from a warranty or other such third
party (such proceeds to be deducted from Operating Expenses in the year in which
received); and (viii) capital expenditures, except those (a) made primarily to
reduce Operating Expenses or increases therein, or to comply with laws or
insurance requirements (excluding capital expenditures to cure violations of
laws or insurance requirements that existed prior to the date of this Lease), or
(b) for replacements (as opposed to additions or new improvements); provided,
any such permitted capital expenditure shall be amortized (with interest at the
prevailing loan rate available to Landlord when the cost was incurred) over: (x)
the period during which the reasonable estimated savings in Operating Expenses
equals the expenditure, if applicable, or (y) the useful life of the item as
reasonably determined by Landlord, but in no event fewer than five (5) years nor
more than ten (10) years.

 

 4 

 

 

2.4.2 PAYMENT OF OPERATING EXPENSES. In addition to the payment of Base Rent or
Rent if Reset, as applicable, Tenant shall pay to Landlord all Operating
Expenses in accordance with the terms hereof. Landlord shall bill Tenant for its
Operating Expenses as incurred and such payment will be due in full with the
next monthly rent payment. All such amounts are deemed items of additional rent
and are subject to sales tax (if applicable) which Tenant shall pay together
with all such moneys as and when paid to Landlord.

 

2.4.3 UTILITIES; JANITORIAL SERVICES.

 

2.4.3.1 Utilities at the Premises. Tenant shall be solely responsible for and
shall promptly pay directly to the service providers all charges for gas, heat,
light, electricity, water, sewer, security, power, telephone and any other
utility or service used in or servicing the Premises exclusively and all other
costs and expenses involved in the care, maintenance, and use thereof and not
related to the rest of the Premises. Such charges shall include all security
deposits and other charges by utility companies.

 

2.4.3.2 Property Services. Tenant shall be solely responsible for and shall
promptly pay for all window washing, janitorial service and trash and debris
removal charges relating to the Premises. Tenant shall maintain the Premises in
a clean and orderly fashion.

 

3. USE OF PROPERTY.

 

3.1 PERMITTED USES. Tenant may use the Premises for a State of Colorado
officially sanctioned, approved, permitted and authorized medical marijuana
cultivation facility as further described below, in compliance with all of the
Permits and Approvals described above, or for any other use permitted by the
Marijuana Code (the “Permitted Use”); and for no other use or purpose whatsoever
if not in compliance with the Permits and Approvals. Tenant shall NOT be
permitted to sell any product to be consumed on site whatsoever. Landlord and
Tenant acknowledge and agree that the Permitted Use is the intended use to be
permitted under this Lease. Notwithstanding anything herein to the contrary,
Landlord acknowledges and agrees that Tenant’s Permitted Use shall not be a
violation of this Lease while and so long as Tenant is properly licensed,
permitted and approved with all Permits and Approvals in good standing (the
“Legal Compliance Clarification”).

 

3.2 COMPLIANCE WITH LAWS.

 

3.2.1 LANDLORD’S COMPLIANCE. Tenant shall be responsible for any costs
associated with making any modifications to the Buildings required pursuant to
any federal, state or local laws, ordinances, Buildings codes, and rules and
regulations of governmental entities having jurisdiction over the Premises,
including but not limited to the Board of Fire Underwriters and the Americans
with Disabilities Act (“ADA”), all regulations and orders promulgated pursuant
to the ADA, the Marijuana Code (collectively, “Applicable Laws”). Landlord shall
comply with any and all Marijuana Code provisions specifically relating to
landlords and specifically with respect to ADA for the structure of the
Buildings. Further, Tenant shall remain responsible for ADA compliance for its
employees and within the Buildings. Notwithstanding the foregoing, Applicable
Laws shall not include the Federal Controlled Substances Act and any Federal law
that may be violated by virtue of being in violation of the Controlled
Substances Act.

 

 5 

 

 

3.2.2 TENANT’S COMPLIANCE. Tenant shall materially comply with all Applicable
Laws and operational registrations and licenses, including without limitation,
the Marijuana Code, and shall promptly comply with all governmental orders and
directives for the correction, prevention, and abatement of any nuisances and
any violation of Applicable Laws in, upon, or connected with the Premises, all
at Tenant’s sole expense. Tenant warrants that all improvements or alterations
of the Premises made by Tenant or Tenant’s employees, agents or contractors,
either prior to Tenant’s occupancy of the Premises or during the Term, will
comply with all Applicable Laws, including any and all on site security
requirements set forth under Applicable Laws or as otherwise reasonably required
by Landlord given the safety concerns associated with the Permitted Use
hereunder. In the event that (i) Tenant’s specific use and occupancy of the
Premises, or (ii) any alterations to the Premises performed by or on behalf of
Tenant pursuant to this Lease, necessitates or triggers any modifications
(including structural modifications) to the Premises or Buildings or alterations
to the Buildings systems, the same shall be made by Landlord pursuant to a
budget reasonably agreed upon by Landlord and Tenant and promptly reimbursed by
Tenant within thirty (30) days after written demand by Landlord, including
backup substantiating Tenant’s proportionate share of the expenses. In addition,
Tenant warrants that its use of the Premises will be in material compliance with
all Applicable Laws subject to the Legal Compliance Clarification.

 

3.3 HAZARDOUS MATERIAL. Throughout the Term, Tenant will not bring upon the
Premises or release, discharge, store, dispose, or transport of any Hazardous
Materials (as hereinafter defined) on, under, in, above, to, or from the
Premises or the Buildings, except that de minimis quantities of Hazardous
Materials may be used in the Premises as necessary for the customary maintenance
of the Premises provided that same are used, stored and disposed of in strict
compliance with Applicable Laws. For purposes of this provision, the term
“Hazardous Materials” will mean and refer to any wastes, materials, or other
substances of any kind or character that are or become regulated as hazardous or
toxic waste or substances, or which require special handling or treatment, under
any Applicable Laws.

 

If Tenant’s activities at the Premises or Tenant’s use of the Premises (a)
result in a release of Hazardous Materials that is not in compliance with
Applicable Laws or permits issued thereunder; (b) gives rise to any claim that
requires a response under Applicable Laws or permits issued thereunder; (c)
causes a significant public health threat; or (d) causes the presence at the
Premises, Buildings of Hazardous Materials in levels that violate Applicable
Laws or permits issued thereunder, then Tenant shall, at its sole cost and
expense: (i) immediately provide verbal notice thereof to Landlord as well as
notice to Landlord in the manner required by this Lease, which notice shall
identify the Hazardous Materials involved and the emergency procedures taken or
to be taken; and (ii) promptly take all action in response to such situation
required by Applicable Laws, provided that Tenant shall first obtain Landlord’s
approval of the non-emergency remediation plan to be undertaken. Landlord hereby
represents that to the best of its knowledge and belief as of the Effective Date
there are no Hazardous Materials at the Buildings or on the Premises which
exceed levels that require remediation or similar clean up or curative action be
taken.

 

 6 

 

 

Tenant shall at all times indemnify and hold harmless Landlord against and from
any and all claims, suits, actions, debts, damages, costs, losses, obligations,
judgments, charges and expenses (including reasonable attorneys’ fees) of any
nature whatsoever suffered or incurred by Landlord to the extent they were
caused by the following activities of Tenant at the Premises, Buildings or
Property during the Term of this Lease and arise from events or conditions which
came into existence after the Effective Date not caused by Landlord or other
tenants: (i) any release, release, or disposal of any Hazardous Materials at the
Premises, Buildings or Property by Tenant, or (ii) the violation of any
Applicable Laws at the Premises, Buildings or Property pertaining to protection
of the environment, public health and safety, air emissions, water discharges,
hazardous or toxic substances, solid or hazardous wastes or occupational health
and safety. The indemnification obligations of Tenant shall survive the
expiration or earlier termination of this Lease.

 

3.4 ACCESS.

 

3.4.1 LANDLORD’S ACCESS. Landlord shall be entitled at all reasonable times and
upon reasonable notice to enter the Premises to examine them and to make such
repairs, alterations, or improvements thereto as Landlord is required by this
Lease to make or which Landlord considers necessary or desirable; provided,
Landlord shall comply with all law in respect of any such entry; Landlord may
require Tenant provide an accompanying staff member or employee with any such
entry; Landlord will honor any specifically closed-off areas as may be required
by law for security and safety; but Landlord may nonetheless act as prudent and
necessary in case of emergency. Tenant shall not unduly obstruct any pipes,
conduits, or mechanical or other electrical equipment so as to prevent
reasonable access thereto. Landlord shall exercise its rights under this
section, to the extent possible in the circumstances, in such manner so as to
reduce, if practical, interference with Tenant’s use and enjoyment of the
Premises. Subject to the foregoing, Landlord and its agents have the right to
enter the Premises at all reasonable times and upon reasonable notice to show
them to prospective purchasers, lenders, or anyone having a prospective interest
in the Buildings, and, during the last six (6) months of the Term or any renewal
thereof, to show them to prospective tenants. Landlord will have the right at
all times to enter the Premises with Tenant or licensed individual(s) on behalf
of the Tenant to escort the Landlord in the event of an emergency affecting the
Premises, subject to any applicable limitations required by the Marijuana Code
or any other applicable regulations. Although Landlord shall not have the right
to place “For Lease” signs in the Premises, or upon the exterior of the Premises
itself, nothing herein shall limit Landlord’s rights to promote, advertise,
place “For Lease” signs or otherwise market leasing of the Property in whatever
lawful manner Landlord may elect, as long as such manner(s) do not materially
interfere with the Premises.

 

3.4.2 TENANT’S ACCESS. Tenant shall have access to the Premises twenty-four (24)
hours per day, seven (7) days per week, 365 days per year, subject to reasonable
security measures and except in the event of an emergency, casualty, force
majeure or similar event which causes Landlord to limit access to tenants, which
limitation of access shall be for the shortest duration as reasonably possible.

 

3.5 QUIET POSSESSION. Provided Tenant is not in default beyond applicable notice
and cure periods, Tenant shall be entitled to peaceful and quiet enjoyment of
the Premises for the Term without interruption or interference by Landlord or
any person claiming through Landlord.

 

 7 

 

 

3.6 COVENANTS AND RESTRICTIONS. Tenant hereby acknowledges and agrees that the
Buildings, and Tenant’s occupancy thereof, is subject to all matters of Public
Record.

 

4. TENANT ALTERATIONS AND IMPROVEMENTS.

 

4.1 TENANT IMPROVEMENTS; CONDITION OF PREMISES. Except as expressly provided in
this Lease, Tenant acknowledges and agrees that Landlord has not undertaken to
perform any modification, alteration or improvements to the Premises, and Tenant
further waives any defects in the Premises and acknowledges and accepts the
Premises in their “AS IS” condition, and as suitable for the purpose for which
they are leased. Tenant acknowledges and agrees that if Tenant desires to expand
its existing operations at the Premises or elsewhere, Landlord shall have the
ability to lease space to Tenant for such operations on comparable terms and
conditions as set forth in this Lease. Tenant shall continue to be responsible
for all of its own construction and operational costs and expenses at all such
additional facilities; provided, however, Landlord and Tenant covenant and agree
to use their good faith efforts to cooperate with each other to establish a
mutually agreed upon budget, lease terms and the conditions for the lease by
Landlord to Tenant of all such facilities.

 

4.2 TENANT ALTERATIONS. Tenant will not make or allow to be made any alterations
in or to the Premises without first obtaining the written consent of Landlord,
which consent may be granted or withheld in Landlord’s sole discretion;
provided, however that such Landlord consent shall not be required for changes
that are not to the exterior, or are not to the structure, or are not to
Buildings systems, or which are merely cosmetic in nature. Any such request for
alteration must be made in writing by the tenant and submitted to the landlord,
providing the Landlord no less than seven (7) calendar days and no more than
twenty-one (21) calendar days to provide a decision for approval or denial of
any such request. The approval or denial of any such request shall be made in
writing to the tenant. All Tenant alterations will be accomplished in a good and
workmanlike manner at Tenant’s sole expense, in conformity with all Applicable
Laws by a licensed and bonded contractor approved in advance by Landlord, such
approval of contractor not to be unreasonably withheld or delayed. All
contractors performing alterations in the Premises shall carry workers’
compensation insurance, commercial general liability insurance, automobile
insurance and excess liability insurance in amounts reasonably acceptable to
Landlord and shall deliver a certificate of insurance evidencing such coverages
to Landlord prior to commencing work in the Premises. Upon completion of any
such work, Tenant shall provide Landlord with “as built” plans, copies of all
construction contracts, and proof of payment for all labor and materials. All
alterations or improvements, shall remain with the Premises upon Lease
termination or expiration and will be surrendered to Landlord along with the
Premises at such time and will be deemed owned by Landlord at all times from and
after and upon completion thereof (but rights to the use of same and Tenant’s
obligations to keep in good order, condition and repair and maintain same, as a
part of the Premises, shall remain with Tenant pursuant to this Lease during the
term of this Lease). Tenant will have no authority or power, express or implied,
to create or cause any construction lien or mechanics’ or materialmen’s lien or
claim of any kind against the Premises, the Property or any portion thereof.
Landlord’s interest in the Premises is not and shall not be subject to any liens
as a result of Tenant’s use or occupancy of the Premises including specifically,
without limitation, for improvements made by Tenant, and all such liens are
expressly prohibited. Tenant will promptly cause any such liens or claims to be
released by payment, bonding or otherwise within thirty (30) days after request
by Landlord, and will indemnify Landlord against losses arising out of any such
claim including, without limitation, legal fees and court costs. Landlord has
the right, but not the obligation, to discharge any such lien. Any amount paid
by Landlord for such purpose and Landlord’s related reasonable attorneys’ fees
shall be paid by Tenant to Landlord upon demand and shall accrue interest from
the date paid by Landlord until Landlord is reimbursed therefor at the highest
rate permitted by Law. NOTICE IS HEREBY GIVEN THAT LANDLORD WILL NOT BE LIABLE
FOR ANY LABOR, SERVICES OR MATERIAL FURNISHED OR TO BE FURNISHED TO TENANT, OR
TO ANYONE HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’
OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS WILL ATTACH TO OR
AFFECT THE INTEREST OF LANDLORD IN THE PREMISES. TENANT WILL DISCLOSE THE
FOREGOING PROVISIONS TO ANY CONTRACTOR ENGAGED BY TENANT PROVIDING LABOR,
SERVICES OR MATERIAL TO THE PREMISES.

 

 8 

 

 

4.3 TENANT CONSTRUCTION OF IMPROVEMENTS – THE ADDITION. Tenant covenants and
agrees to lawfully and on a lien free basis, construct and install the Buildings
pursuant to the plans and specifications jointly agreed upon by Landlord and
Tenant, all such construction and installation to be done in accordance with all
applicable laws, rules and regulations. Such Addition shall be completed on or
before May 31, 2021 and such construction completion shall be guaranteed by the
Guarantors pursuant to the guarantees attached hereto. Landlord covenants and
agrees to fund the cost related to the above referenced construction up to the
amount described on Exhibit 2 attached hereto (the “Project Budget”). Tenant
covenants and agrees that Tenant shall be responsible for any and all costs in
excess of the Project Budget. Payments for the Project Budget shall be made
based on progress payments based on actual out of pocket expenses incurred to
third parties with the balance, if any, paid as a development fee upon
“completion” which is defined hereunder as the later to occur of: (i) receipt of
a Certificate of Occupancy by the applicable local and State authorities, (ii)
receipt of lien waivers from all contractors who worked on site, and (iii) the
commencement of lawful operations in the Addition. All contractors must submit
insurance certificates acceptable to Landlord and naming Landlord prior to
commencement of work. In addition to and not by way of limitation of the
foregoing,

 

4.4 FUTURE CONSTRUCTION PROJECTS BY TENANT. Tenant covenants and agrees that
Landlord shall be provided with the right (but not the obligation) to finance
future capital projects of Tenant, its key principals and Guarantors at the
Property and elsewhere on similar terms to this Lease or as otherwise mutually
agreed upon by the parties, with all such leases being cross collateralized and
cross defaulted with this Lease, the Guarantees and all other leases Landlord
has entered with Tenant. During the Term of this Lease, Tenant, its key
principals and Guarantors covenant and agree that they will NOT own, operate or
invest in a facility that is reasonably likely to have a negative impact on the
performance of the Property or their business during the Term of this Lease
unless the parties mutually agree that the operations at this Property support
the need for additional facilities. The Guarantors and key principals of Tenant
will dedicate sufficient and reasonable time and effort and their professional
attention on Tenant’s activities on the Property in priority to other
professional activities until Tenant has: (A) reached stabilization of
operations so that all expenses including its Base Rent, operating expenses and
all other business expenses are being paid on a current and timely basis, and
(B) met the Rent Coverage Cushion and such funds are being held in escrow at
Tenant’s bank.

 

 9 

 

 

5. INSURANCE AND INDEMNITY.

 

5.1 TENANT’S INSURANCE. Tenant will throughout the Term (and any other period
when Tenant is in possession of the Premises) carry and maintain, at its sole
cost and expense, the following types of insurance, which shall provide coverage
on an occurrence basis in the amounts specified with deductible amounts
reasonably satisfactory to Landlord:

 

(a) COMMERCIAL GENERAL LIABILITY INSURANCE. Commercial general liability (“CGL”)
insurance with coverage for premises/operations, personal and advertising
injury, products/completed operations and contractual liability with combined
single limits of liability of not less than $1,000,000 per occurrence,
$2,000,000 in the annual aggregate for bodily injury and property damage per
occurrence.

 

(b) COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE. Comprehensive automobile
liability insurance with a limit of not less than $1,000,000 per occurrence for
bodily injury, $500,000 per person and $100,000 property damage or a combined
single limit of $1,000,000 for both Tenant-owned and leased vehicles.

 

(c) UMBRELLA COVERAGE. Tenant shall also carry and maintain umbrella coverage
with a limit of not less than $5,000,000 per occurrence.

 

(d) PROPERTY INSURANCE. Insurance of personal property, decorations, trade
fixtures, furnishings, equipment, alterations, leasehold improvements and
betterments made by Tenant on a replacement cost basis, with coverage equal to
not less than one hundred percent (100%) of the full replacement value of the
insured property. Such insurance shall be written on the ISO Special Perils form
including but not limited to the perils of fire, extended coverage, windstorm,
vandalism, malicious mischief and sprinkler leakage, for the full replacement
cost value of the covered items and in amounts that meet any co-insurance clause
of the policies of insurance with a deductible amount not to exceed $10,000.
Tenant’s policy will also include business interruption/extra expense coverage
in amounts sufficient to insure twelve (12) months of interrupted business
operations at the Premises including payment of rent.

 

All policies referred to above shall: (i) be taken out with insurers permitted
to write policies in the state of Colorado having a minimum A.M. Best’s rating
of A, Class VII or as otherwise permitted by Landlord; (ii) be non-contributing
with, and shall apply only as primary and not as excess to any other insurance
available to Landlord or any mortgagee of Landlord; and (iii) contain an
obligation of the insurers to endeavor to notify Landlord not less than thirty
(30) days prior to any material change, cancellation or termination of any such
policy except not less than ten (10) days prior in the case of termination due
to Tenant’s nonpayment of premiums. Landlord and Landlord’s property manager,
and any mortgagees named by Landlord, shall be named as additional insureds on
the CGL and automobile liability policies. Tenant shall provide certificates of
insurance on or before the Effective Date and thereafter at times of renewal or
changes in coverage or insurer, and, if required by a mortgagee, copies of such
insurance policies certified by Tenant’s insurer as being complete and current
promptly upon request. If (a) Tenant fails to take out or to keep in force any
insurance referred to in this Section 5.1, or should any such insurance not be
approved by either Landlord or any mortgagee, and (b) Tenant does not commence
and continue to diligently cure such default within five (5) business days after
notice by Landlord to Tenant specifying the nature of such default, then
Landlord has the right, without assuming any obligation in connection therewith,
to procure such insurance at the sole cost of Tenant, and all outlays by
Landlord shall be paid by Tenant to Landlord without prejudice to any other
rights or remedies of Landlord under this Lease. Tenant shall not keep or use in
the Premises any article that may be prohibited by any fire or casualty
insurance policy in force from time to time covering the Premises or the
Buildings.

 

 10 

 

 

(e) WORKERS’ COMPENSATION. Workers’ compensation insurance covering all
employees of Tenant, as required by the laws of the State of Colorado, and
employers’ liability coverage subject to limits required by law.

 

(f)  BUILDERS RISK. During construction work on the Property, Tenant shall
procure and pay for a Builders Risk related to the contemplated construction
activities reasonably acceptable to Landlord.

 

5.2 LANDLORD’S INSURANCE. During the Term, Landlord, at its option, may carry
and maintain the following types of insurance: (i) property insurance on the
Buildings covering “All Risks” perils in an amount equal to the full replacement
cost of the Buildings (excluding any property with respect to which Tenant and
other tenants are obliged to insure pursuant to Section 5.1 or similar sections
of their respective leases); and (ii) commercial general liability insurance
with respect to Landlord’s operations on the Property. Landlord may maintain any
other commercially reasonable insurance coverages relating to the Premises, or
Tenant’s activities and operations therein. All costs of such insurance are
properly includable in Operating Expenses and shall be reimbursed by Tenant.

 

5.3 RELEASE AND WAIVER OF SUBROGATION RIGHTS. The parties hereto, for themselves
and anyone claiming through or under them, hereby release and waive any and all
rights of recovery, claim, action or cause of action, against each other, their
respective agents, directors, officers and employees, for any loss or damage to
all property, whether real, personal or mixed, located in the Premises or the
Buildings, by reason of any cause against which the releasing party is actually
insured or, regardless of the releasing party’s actual insurance coverage,
against which the releasing party is required to be insured pursuant to the
provisions of Sections 5.1 or 5.2. This mutual release and waiver shall apply
regardless of the cause or origin of the loss or damage, including negligence of
the parties hereto, their respective agents and employees except that it shall
not apply to willful conduct. Each party agrees to provide the other with
reasonable evidence of its insurance carrier’s consent to such waiver of
subrogation upon request. This Section 5.3 supersedes any provision to the
contrary which may be contained in this Lease.

 

5.4 INDEMNIFICATION OF THE PARTIES.

 

5.4.1 TENANT’S INDEMNITY. Tenant hereby agrees to indemnify, defend and hold
harmless Landlord from and against any and all liability for any loss, injury or
damage, and all costs, expenses, court costs and reasonable attorneys’ fees,
imposed on Landlord by any person whomsoever that occurs (i) in the Premises,
except for any such loss, injury or damage that is caused by or results from the
gross negligence or willful misconduct of Landlord, its employees or agents; or
(ii) anywhere in the Property outside of the Premises as a result of the gross
negligence or willful misconduct of Tenant, its employees, agents or
contractors; or (iii) imposed upon or suffered by Landlord due to breach or
violation of Tenant’s obligations under this Lease which breach or violation in
turn give rise to any such liability, costs, expenses, court costs and
reasonable attorneys’ fees suffered by or imposed upon Landlord by operation of
any Federal Issues as defined below at Section 8.2.

 

 11 

 

 

5.4.2 LANDLORD’S INDEMNITY. Landlord hereby indemnifies Tenant from, and agrees
to hold Tenant harmless against, any and all liability for any loss, injury or
damage, including, without limitation, all costs, expenses, court costs and
reasonable attorneys’ fees, imposed on Tenant by any person whomsoever, that
occurs in the Buildings or anywhere in the Property and that is caused by or
results from the gross negligence or willful misconduct of Landlord or its
employees or agents. Landlord expressly does not indemnify Tenant from any
consequence of any Federal Issues.

 

The provisions of this Section 5.4 shall survive the expiration or earlier
termination of this Lease.

 

6. DAMAGE, DESTRUCTION AND CONDEMNATION.

 

6.1 DESTRUCTION OR DAMAGE TO PREMISES. If the Premises are at any time damaged
or destroyed in whole or in part by fire, casualty or other causes, Landlord
shall have sixty (60) days from such damage or destruction to determine and
inform Tenant whether Landlord will restore the Premises to substantially the
condition that existed immediately prior to the occurrence of the casualty. If
Landlord elects to rebuild, Landlord shall complete such repairs to the extent
of insurance proceeds within one hundred eighty (180) days from the end of the
sixty (60) day period. If such repairs have not been completed within that
180-day period, and Tenant desires to terminate the Lease as a result thereof,
then Tenant must notify Landlord prior to Landlord’s completion of the repairs
of Tenant’s intention to terminate this Lease. Landlord shall then have ten (10)
days after Landlord’s receipt of written notice of Tenant’s election to
terminate to complete such repairs (as evidenced by a certificate of
completion). If Landlord does complete such repairs prior to the expiration of
such ten-day cure period, Tenant shall have no such right to terminate this
Lease. Tenant shall, upon substantial completion by Landlord, promptly and
diligently, and at its sole cost and expense, repair and restore any
improvements to the Premises made by Tenant to the condition which existed
immediately prior to the occurrence of the casualty. If, in Landlord’s
architect’s or general contractor’s reasonable estimation, the Premises cannot
be restored within two hundred forty (240) days of such damage or destruction,
then either Landlord or Tenant may terminate this Lease as of a date specified
in such notice, which date shall not be less than thirty (30) nor more than
sixty (60) days after the date such notice is given. Until the restoration of
the Premises is complete, there shall be an abatement or reduction of Base Rent
in the same proportion that the square footage of the Premises so damaged or
destroyed and under restoration bears to the total square footage of the
Premises, unless the damaging event was caused by the negligence or willful
misconduct of Tenant, its employees, officers, agents, licensees, invitees,
visitors, customers, concessionaires, assignees, subtenants, contractors or
subcontractors, in which event there shall be no such abatement.

 

Notwithstanding the foregoing provisions of this paragraph, if damage to more
than fifty percent (50%) of the Premises or destruction of the Premises shall
occur within the last year of the Term, as the same may be extended as provided
hereinafter and Landlord notifies Tenant that (i) Landlord will restore the
Premises to their condition prior to the casualty, and (ii) Landlord desires to
extend the Term of the Lease with Tenant, then Landlord and Tenant shall extend
the Term for an additional period so as to expire five (5) years from the date
of the completion of the repairs to the Premises, provided Tenant gives written
notice to Landlord of Tenant’s agreement to extend the Term within fifteen (15)
days after receipt of Landlord’s notice. Such extension shall be on the terms
and conditions provided herein, if an option to extend this Lease remains to be
exercised by Tenant hereunder, or under the terms prescribed in Landlord’s
notice, if no such further extension period is provided for herein. Upon receipt
of such notice from Tenant, Landlord agrees to repair and restore the Premises
within a reasonable time. If Tenant refuses or fails to timely extend the Term
as provided herein, Landlord at its option shall have the right to terminate
this Lease as of the date of the damaging event, or to restore the Premises and
the Lease shall continue for the remainder of the then unexpired Term, or until
the Lease is otherwise terminated as provided herein.

 

 12 

 

 

6.2 CONDEMNATION.

 

6.2.1 TOTAL OR PARTIAL TAKING. If the whole of the Premises (provided that if
60% or more of the Premises are taken, Tenant may deem that all of the Premises
are taken), or such portion thereof as will make the Premises unusable, in
Landlord’s reasonable judgment, for the purposes leased hereunder, shall be
taken by any public authority under the power of eminent domain or sold to
public authority under threat or in lieu of such taking, the Term shall cease as
of the day possession or title shall be taken by such public authority,
whichever is earlier (“Taking Date”), whereupon the rent and all other charges
shall be paid up to the Taking Date with a proportionate refund by Landlord of
any rent and all other charges paid for a period subsequent to the Taking Date.
If less than the whole of the Premises, or less than such portion thereof as
will make the Premises unusable as of the Taking Date, is taken, Base Rent and
other charges payable to Landlord shall be reduced in proportion to the amount
of the Premises taken. If this Lease is not terminated, Landlord shall repair
any damage to the Premises caused by the taking to the extent necessary to make
the Premises reasonably tenantable within the limitations of the available
compensation awarded for the taking (exclusive of any amount awarded for land).

 

6.2.2 AWARD. All compensation awarded or paid upon a total or partial taking of
the Premises or Buildings including the value of the leasehold estate created
hereby shall belong to and be the property of Landlord without any participation
by Tenant; Tenant shall have no claim to any such award based on Tenant’s
leasehold interest. However, nothing contained herein shall be construed to
preclude Tenant, at its cost, from independently prosecuting any claim directly
against the condemning authority in such condemnation proceeding for damage to,
or cost of removal of, stock, trade fixtures, furniture, and other personal
property belonging to Tenant; provided, however, that no such claim shall
diminish or otherwise adversely affect Landlord’s award or the award of any
mortgagee.

 

7. MAINTENANCE AND REPAIRS.

 

7.1 Tenant shall, at its expense, throughout the Term and all renewals and
extensions thereof, maintain in good order, condition and repair the Premises,
including but not limited to heating and air conditioning equipment, walls,
floors and ceilings, window exteriors, mechanical and electrical systems and
equipment exclusively serving the Premises, electric light fixtures, bulbs,
tubes and tube casings, doors, floor coverings, dock doors, levelers, plumbing
system and plumbing fixtures, Tenant’s signs and utility facilities not
maintained by Landlord. Landlord shall use reasonable efforts to extend to
Tenant the benefit from warranties on such items, if any, that have been made by
Landlord’s contractors or vendors and to extend to Tenant, as and if available,
any bulk buying power that Landlord may have with such contractors or vendors.
If any portion of the Premises or any system or equipment in the Premises which
Tenant is obligated to repair cannot be fully repaired, Tenant shall promptly
replace the same, regardless of whether the benefit of such replacement extends
beyond the Term. Tenant shall, at Tenant’s expense, maintain a preventive
maintenance contract providing for the regular inspection (at least quarterly)
and maintenance of the heating and air conditioning system by a licensed and
qualified heating and air conditioning contractor, or Tenant shall perform such
HVAC inspection and maintenance with duly licensed and qualified employee. The
cost of such preventive maintenance contract shall be paid by Tenant and an
expense solely chargeable to Tenant; but if Landlord so elects, same may be
billed directly by Landlord to Tenant where Landlord on Tenant’s behalf enters
into such preventive maintenance contract and in such case shall be deemed
Additional Rent (Landlord alone may so elect whether to enter into such
preventive maintenance contract on Tenant’s behalf). Landlord shall have the
right, upon notice to Tenant, to undertake the responsibility for preventive
maintenance of any other system or component at Tenant’s expense. Tenant shall
be responsible for janitorial services and trash removal from the Premises, at
Tenant’s expense. Landlord and Tenant intend that, at all times during the Term,
Tenant shall maintain the Premises in good order and condition and appearances
reasonably commensurate with the balance of the Property.

 

 13 

 

 

All of Tenant’s obligations to maintain and repair shall be accomplished at
Tenant’s sole expense. If Tenant fails to maintain and repair the Premises as
required by this Section, Landlord may, on 10 days’ prior written notice (except
that no notice shall be required in case of emergency), enter the Premises and
perform such maintenance or repair on behalf of Tenant; provided such entry is
made in compliance with Applicable Laws, including but not limited to, the
Marijuana code. In such cases, Tenant shall reimburse Landlord immediately upon
demand for all costs incurred in performing such maintenance or repair plus an
administration fee equal to 5% of such actual and reasonable costs or expenses.

 

7.2 CONDITION UPON TERMINATION. Upon the termination of the Lease, Tenant shall
surrender the Premises to Landlord, broom clean and with all systems in good
working order, condition and repair, except for damage caused by casualty,
condemnation and ordinary wear and tear which Tenant was not otherwise obligated
to remedy under any provision of this Lease. However, Tenant shall not be
obligated to repair any damage that Landlord is required to repair under Section
7.1. Subject to the foregoing, Tenant shall repair, at Tenant’s expense, any
damage to the Premises and the Buildings caused by the removal of any of
Tenant’s personal property. In no event shall Tenant remove any of the following
materials or equipment: any power wiring or power panels; light fixtures;
environmental control systems; heaters, air conditioners, or any other heating
or air conditioning equipment (other than movable equipment brought upon the
Premises by Tenant); plumbing fixtures; or other similar Buildings operating
equipment.

 

8. DEFAULT AND REMEDIES.

 

8.1 DEFAULT BY TENANT. The following will be events of default by Tenant under
this Lease:

 

(a) Failure to pay when due any installment of Rent or any other payment
required pursuant to this Lease within five (5) days of due date;

 

(b) The filing of a petition for bankruptcy or insolvency under any applicable
federal or state bankruptcy or insolvency law; an adjudication of bankruptcy or
insolvency or an admission that it cannot meet its financial obligations as they
become due, or the appointment or a receiver or trustee for all or substantially
all of the assets of Tenant; in each of the foregoing cases, if not dismissed
within 30 days of such filing, adjudication, admission or appointment, as
applicable; the foregoing shall also apply to any party guaranteeing the
obligations of Tenant under this Lease (each, a “Guarantor”);

 

 14 

 

 

(c) A transfer in fraud of creditors or an assignment for the benefit of
creditors, whether by Tenant or any Guarantor;

 

(d) The filing or imposition of a lien against the Premises, the Buildings or
the Property as a result of any act or omission of Tenant and the failure of
Tenant to satisfy or bond the lien in its entirety within thirty (30) days after
receipt of notice of same;

 

(e) The liquidation, termination or dissolution of Tenant or any Guarantor, or,
if Tenant or any Guarantor is a natural person, the death of Tenant or such
Guarantor;

 

(f) Failure to cure the breach of any provision of this Lease or any other lease
or agreement Landlord and Tenant are a party to, other than the obligation to
pay Rent, within twenty (20) days after notice thereof to Tenant; provided,
however, that if such breach cannot be cured within such 20 day period using
diligent efforts and Tenant promptly commenced efforts to cure such breach upon
receipt of Landlord’s notice thereof, then such cure period shall be extended
for so long as Tenant continues to use diligent efforts to cure, not to exceed a
total of sixty (60) days from the date of Landlord’s notice;

 

(g) Tenant’s breach of the same provision of this Lease, other than the
obligation to pay Rent, more than twice (2) in any twelve (12) month period;

 

(h) Failure to deliver, maintain or restore the Security Deposit pursuant to
Section 11.2 hereof within the timeframes provided; and

 

(i) Failure of any of the guarantors to fulfill the terms and conditions of the
Guaranty or the breach of the Guaranty by one of the Guarantors.

 

8.2 REMEDIES. Upon the occurrence of any event of default set forth in Section
8.1, Landlord shall be entitled to the following remedies:

 

(a) Landlord may terminate this Lease, dispossess Tenant and recover as damages
from Tenant all Rent that is due but unpaid as of the date of dispossession,
plus all other reasonable costs and expenses incurred by Landlord to dispossess
Tenant.

 

(b) Landlord may terminate this Lease and declare 100% of all Rent to be paid
pursuant to this Lease for the remainder of the Term to be immediately due and
payable, and thereupon such amount shall be accelerated and Landlord shall be
entitled to recover the net present value thereof employing an assumed discount
rate of 2% per annum for purposes of present value computation;

 

(c) Landlord may elect to repossess the Premises and to relet the Premises for
Tenant’s account, holding Tenant liable in damages for all expenses incurred in
any such reletting and for any difference between the amount of Rent received
from such reletting and the amount due and payable under the terms of this
Lease; provided, however, that Tenant shall not, in such circumstances, be
responsible for any cost to retrofit or alter the Premises.

 

(d) After the provision of notice and summary proceedings if required by law
Landlord may enter the Premises and take any actions required of Tenant under
the terms of this Lease, and Tenant shall reimburse Landlord on demand for any
expenses that Landlord may incur in effecting compliance with Tenant’s
obligations under this Lease, and Landlord shall not be liable for any damages
resulting to Tenant from such action.

 

 15 

 

 

(e) If this Lease is terminated in accordance with the provisions of this
Section, then Landlord agrees make good faith and commercially reasonable
efforts to mitigate its damages which efforts shall include efforts to re-let
the Property.

 

The above remedies shall be cumulative and shall not preclude Landlord from
pursuing any other remedies permitted by law. Landlord’s election not to enforce
one or more of the remedies upon an event of default shall not constitute a
waiver. However, notwithstanding anything else herein, Landlord hereby expressly
disclaims, relinquishes and rejects any Landlord’s lien that otherwise by law,
statute or contract might arise in or to any marijuana product and/or related
products, chemicals or substances that, the ownership, possession, use, sale or
distribution of which, but for the Legal Compliance Clarification, would or
might be deemed contrary to Federal law or Federal regulations or enforcement
positions by the Federal government or any agency, arm or authority thereof
(“Federal Issues”).

 

8.3 COSTS. If any litigation or other court action, arbitration or similar
adjudicatory proceeding is commenced by any party to enforce its rights under
this Lease against any other party, all fees, costs and expenses, including,
without limitation, reasonable attorneys’ fees and court costs, incurred by the
prevailing party in such litigation, action, arbitration or proceeding shall be
reimbursed by the non-prevailing party; provided, that if a party to such
litigation, action, arbitration or proceeding prevails in part, and loses in
part, the court, arbitrator or other adjudicator presiding over such litigation,
action, arbitration or proceeding shall award a reimbursement of the fees, costs
and expenses incurred by such party on an equitable basis. .

 

8.4 WAIVER. No delay or omission by Landlord in exercising a right or remedy
shall exhaust or impair the same or constitute a waiver of, or acquiescence to,
a default.

 

8.5 DEFAULT BY LANDLORD. In the event of any default by Landlord, Tenant’s
exclusive remedy shall be an action for damages, but prior to any such action
Tenant will give Landlord written notice specifying such default with
particularity, and Landlord shall have a period of thirty (30) days following
the date of such notice in which to commence the appropriate cure of such
default. Unless and until Landlord fails to commence and diligently pursue the
appropriate cure of such default after such notice or complete same within a
reasonable period of time, Tenant shall not have any remedy or cause of action
by reason thereof. Notwithstanding any provision of this Lease, neither Landlord
nor any officer, director, partner, shareholder, or member of Landlord shall
have any individual or personal liability whatsoever under this Lease. In the
event of any breach or default by Landlord of any term or provision of this
Lease, Tenant agrees to look solely to the equity or interest then-owned by
Landlord in the Premises (together with insurance proceeds, condemnation awards
and sale proceeds), and in no event shall any deficiency judgment be sought or
obtained against Landlord, nor any officer, director, partner, shareholder, or
member of Landlord. Notwithstanding any provision of this Lease, Landlord shall
not be liable to Tenant or any other person for consequential, special or
punitive damages, including without limitation, lost profits.

 

 16 

 

 

9. PROTECTION OF LENDERS. Landlord represents and warrants that as of the date
hereof, there either is no mortgage or ground lease affecting the Property or if
there is a mortgage, the lender holding same shall have confirmed it does not
object to this Lease.

 

9.1 SUBORDINATION AND ATTORNMENT. This Lease shall be subject and subordinated
at all times to the terms of each and every ground or underlying lease which now
exists or may hereafter be executed affecting the Premises under which Landlord
shall claim, and to the liens of each and every mortgage and deed of trust in
any amount or amounts whatsoever now or hereafter existing encumbering the
Premises, Buildings or the Property, and to all modifications, renewals and
replacements thereto without the necessity of having further instruments
executed by Tenant to effect such subordination. Tenant, upon demand, shall
further evidence its subordination by executing a subordination and attornment
agreement in form and substance mutually acceptable to Tenant and Landlord and
its mortgagee or ground lessor, which subordination and attornment agreement
must provide that so long as no default or event which with the passing of time
or giving of notice would constitute a default exists under this Lease, the
peaceable possession of Tenant in and to the Premises, and continued Permitted
Use thereof, for the Term shall not be disturbed in the event of the foreclosure
of the subject mortgage or termination of the subject ground or underlying lease
affecting the Premises. If Landlord’s interest in the Buildings or Property is
acquired by any ground lessor, mortgagee, or purchaser at a foreclosure sale or
transfer in lieu thereof, Tenant shall attorn to the transferee of or successor
to Landlord’s interest in the Lease, Premises, Buildings or Property and
recognize such transferee or successor as Landlord under this Lease.
Notwithstanding the foregoing, any mortgagee under any mortgage shall have the
right at any time to subordinate any such mortgage to this Lease on such terms
and subject to such conditions as the mortgagee in its discretion may consider
appropriate.

 

9.2 ESTOPPEL CERTIFICATES. Within ten (10) days of receipt of written request
from Landlord, any lender or prospective lender of the Buildings, or at the
request of any purchaser or prospective purchaser of the Buildings, Tenant shall
deliver an estoppel certificate, attaching a true and complete copy of this
Lease, including all amendments relative thereto, and certifying with
particularity, among other things, (i) a description of any renewal or expansion
options, if any; (ii) the amount of rent currently and actually paid by Tenant
under this Lease; (iii) that the Lease is in full force and effect as modified;
(iv) Tenant is in possession of the Premises; (v) stating whether either
Landlord to the best of its knowledge or Tenant is in default under the Lease
and, if so, summarizing such default(s) if known; and (vi) stating whether
Tenant or Landlord has any offsets or claims against the other party and, if so,
specifying with particularity the nature and amount of such offset or claim if
known. Landlord shall likewise deliver a similar estoppel certificate within ten
(10) days of the receipt of a written request from Tenant, any lender or
prospective lender of Tenant, or assignee approved by Landlord, certifying the
status of Tenant’s monetary obligations under this Lease.

 

 17 

 

 

9.3 TENANT’S FINANCIAL CONDITION AND OTHER OPERATING REPORTS. Tenant shall
provide Landlord with:(A) certified financial statements by an authorized
officer of Tenant regarding Tenant’s operations at the Premises, including
standard profit and loss statements, actual sales vs. projected sales, an income
statement and balance sheet, all of which show that Tenant has the financial
wherewithal to meet its obligations as they are due within twenty (20) days
after the end of each calendar month, (B) certified financials from an
authorized officer or by a third party accounting firm reasonably acceptable to
Landlord, to be delivered within 90 days of the end of each calendar year during
the Term, and (C) a personal tax return for each of the Guarantors within 30
days after April 15th of each Lease Year. Tenant hereby agrees not to make any
distributions to owners/investors of Tenant until such time as Tenant has
achieved cash flow sufficient to establish a cash reserve equal to six (6)
months of Tenant’s operating expenses, including but limited to, Rent (the
“Working Capital Reserve”). Once Tenant has established the Working Capital
Reserve in Tenant’s bank account (as certified to Landlord monthly), Tenant may
distribute excess cash flow earned thereafter to its owners/investors in
accordance with its Operating Agreement. In addition to and not by way of
limitation of the foregoing, Tenant covenants and agrees that during the Term of
this Lease, (i) the salaries for certain owners/ officers of Tenant shall be as
set forth on the attached Exhibit 4, all of which will be annually certified as
such by an authorized officer of Tenant on or before January 15th of each Lease
year during the Term and (ii) absolutely no additional salary shall be paid to
the identified owners/officers of Tenant other than as set forth on Exhibit 4
until and after the Working Capital Reserve has been established and so long as
it is maintained, and (iii) absolutely no distributions will be made to
owners/investors in Tenant unless and until the Working Capital Reserve amount
has been achieved and is being maintained in Tenant’s bank account. During the
Term hereof, Landlord, shall have full rights to inspect the books and records
of Tenant on reasonable notice and during normal business hours and to have an
audit of such books and records done at its own expense to confirm the accuracy
and completeness thereof; provided, such audit is performed in connection with
all Applicable Laws, including but not limited to, the Marijuana Code. Landlord
and Tenant acknowledge and agree that Landlord is not intended to nor will it
actually have any control over Tenant’s business located at the Premises or
elsewhere rather it is intended to support the viability of Tenant and its
ability to meet its financial obligations. This Lease is not intended to enable
Landlord to become a “Controlling Beneficial Owner” or “Passive Beneficial
Owner” whatsoever in Tenant as such terms are defined under the Marijuana Code.

 

10. LANDLORD’S LIABILITY; CERTAIN DUTIES. As used in the Lease, the term
“Landlord” means only the current owner or owners of the fee title to the
Buildings or the leasehold estate under a ground lease of the Buildings at the
time in question. Each landlord is obligated to perform the obligations of
Landlord under this Lease only during the time such landlord owns such interest
or title. Any landlord who transfers its title or interest is relieved of all
liability with respect to the obligations of Landlord under this Lease to be
performed on or after the date of transfer, provided that such transfer is not
for the primary purpose of avoiding such obligations. However, each landlord
shall deliver to its transferee all funds previously paid by Tenant if such
funds have not yet been applied under the terms of this Lease.

 

11. MISCELLANEOUS PROVISIONS.

 

11.1 SECURITY DEPOSIT. Tenant shall remit to Landlord a security deposit in the
amount of Eighty Thousand Dollars ($80,000.00) by wire transfer of immediately
available funds or other form acceptable to Landlord in its sole discretion
(“Security Deposit”) on the Effective Date. The Security Deposit represents
security for the faithful performance and observance by Tenant of each and every
term of this Lease. Landlord may apply all or part of the Security Deposit to
any unpaid Rent or other charges due from Tenant or to cure any other default of
Tenant. The Security Deposit shall not constitute liquidated damages. If after
notice, Tenant fails to cure and Landlord uses any part of the Security Deposit,
Tenant shall restore the Security Deposit to its full amount within ten (10)
days after written notice from Landlord. No interest shall accrue to or for the
benefit of Tenant on the Security Deposit. Landlord shall not be required to
keep the Security Deposit separate from its other accounts, and no trust
relationship is created with respect to the Security Deposit. Landlord shall not
be obligated to return the Security Deposit to Tenant upon the expiration or
earlier termination of the Lease unless and until all of the following events
occur: (i) the payment in full of all Rent due pursuant to the Lease; and (ii)
the repair of any and all damage to the Premises beyond that caused by casualty,
condemnation and normal wear and tear.

 

 18 

 

 

11.2 INTERPRETATION. The captions of the Articles or Sections of this Lease are
to assist the parties in reading this Lease and are not a part of the terms or
provisions of this Lease. Whenever required by the context of this Lease, the
singular shall include the plural and the plural shall include the singular. The
masculine, feminine and neuter genders shall each include the other. In any
provision relating to the conduct, acts or omissions of Tenant the term “Tenant”
shall include Tenant’s agents, employees, contractors, invitees, successors or
others using the Premises, Buildings or Property with Tenant’s expressed or
implied permission. This Lease will not be construed more or less favorably with
respect to either party as a consequence of the Lease or various provisions
hereof having been drafted by one of the parties hereto.

 

11.3 INCORPORATION OF PRIOR AGREEMENTS; MODIFICATIONS. This Lease is the only
agreement between the parties pertaining to the lease of the Premises and no
other agreements either oral or otherwise shall be effective unless embodied
herein. All amendments to this Lease shall be in writing and signed by Landlord
and Tenant. Any other purported amendment shall be void.

 

11.4 NOTICES. Any notice or document (other than rent) required or permitted to
be delivered by the terms of this Lease shall be in writing and delivered by:
(i) hand delivery; (ii) certified mail, return receipt requested; or (iii)
guaranteed overnight delivery service. Notices to Tenant shall be delivered to
the address specified in the introductory paragraph of this Lease. Notices to
Landlord shall be delivered to the address specified in the introductory
paragraph of this Lease. All notices shall be effective upon delivery or
attempted delivery during normal business hours. Either party may change its
notice address upon notice to the other party, given in accordance herewith by
an authorized officer, partner, or principal.

 

11.5 RADON GAS NOTICE. Radon is a naturally occurring radioactive gas that, when
it has accumulated in a Buildings in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in Buildings in Colorad. Additional
information regarding radon and radon testing may be obtained from your county
health department.

 

11.6 WAIVERS. All waivers must be in writing and signed by the waiving party.
Either party’s failure to enforce any provision of this Lease or its acceptance
of Rent shall not be a waiver and shall not prevent such party from enforcing
that provision or any other provision of this Lease in the future. No statement
on a payment check from Tenant or in a letter accompanying a payment check shall
be binding on Landlord. Landlord may, with or without notice to Tenant,
negotiate such check without being bound to the conditions of such statement.

 

11.7 NO RECORDATION. Tenant shall not record this Lease or any memorandum of
lease.

 



 19 

 

 

11.8 FORCE MAJEURE. The performance by either party to this Lease of its
obligations (except the payment of Rent or other sums of money) shall be excused
by delays attributable to events beyond that party’s control for a period of
time that is sufficient for the party to perform its obligations after the
cessation of the Force Majeure event acting in a diligent, commercially
reasonable manner. Events beyond a party’s control include, but are not limited
to, acts of the other party, acts of God (including reasonable preparation
therefor), war, civil commotion, labor disputes, strikes, fire, flood or other
casualty, failure of power, shortages of labor or material, government action,
regulation or restriction (including extraordinary delay in the issuance of any
permit, permit approval or Buildings permit inspection) and unusually inclement
weather conditions. Events beyond a party’s control shall not include changes in
economic or market conditions, or financial or internal problems of the
non-performing party, or problems that can be satisfied by the payment of money.

  

11.9 EXECUTION OF LEASE. Submission or preparation of this Lease by Landlord
shall not constitute an offer by Landlord or option for the Premises, and this
Lease shall constitute an offer, acceptance or contract only as expressly
specified by the terms of this Section 11.10. In the event that Tenant executes
this Lease first, such action shall constitute an offer to Landlord, which may
be accepted by Landlord by executing this Lease, and once this Lease is so
executed by Landlord and delivered to Tenant, such offer may not be revoked by
Tenant and this Lease shall become a binding contract. In the event that
Landlord executes this Lease first, such action shall constitute an offer to
Tenant, which may be accepted by Tenant only by delivery to Landlord of a fully
executed copy of this Lease, together with a fully executed copy of any and all
guaranty agreements and addenda provided that in the event that any party other
than Landlord makes any material or minor alteration of any nature whatsoever to
any of said documents, then such action shall merely constitute a counteroffer,
which Landlord, may, at Landlord’s election, accept or reject. Notwithstanding
that the Effective Date may occur and the Term may commence after the date of
execution of this Lease, upon delivery and acceptance of this Lease in
accordance with the terms of this Lease, this Lease shall be fully effective,
and in full force and effect and valid and binding against the parties in
accordance with, but on and subject to, the terms and conditions of this Lease.

 

11.10 AUTHORITY.

 

11.10.1 TENANT’S AUTHORITY. As a material inducement to Landlord to enter into
this Lease, Tenant, intending that Landlord rely thereon, represents and
warrants to Landlord that:

 

(i) Tenant and the party executing on behalf of Tenant are fully and properly
authorized to execute and enter into this Lease on behalf of Tenant and to
deliver this Lease to Landlord;

 

(ii) This Lease constitutes a valid and binding obligation of Tenant,
enforceable against Tenant in accordance with the terms of this Lease;

 

(iii) Tenant is duly organized, validly existing and in good standing under the
laws of the state of Tenant’s organization and has full power and authority to
enter into this Lease, to perform Tenant’s obligations under this Lease in
accordance with the terms of this Lease, and to transact business in the state
in which the Premises are located; and

 

(iv) The execution of this Lease by the individual or individuals executing this
Lease on behalf of Tenant, and the performance by Tenant of Tenant’s obligation
under this Lease, have been duly authorized and approved by all necessary
corporate or partnership action, as the case may be, and the execution, delivery
and performance of this Lease by Tenant is not in conflict with Tenant’s bylaws
or articles of incorporation (if a corporation), agreement of partnership (if a
partnership), and other charters, agreements, rules or regulations governing
Tenant’s business as any of the foregoing may have been supplemented or amended
in any manner.



 

 20 

 



 

11.10.2 LANDLORD’S AUTHORITY. As a material inducement to Tenant to enter into
this Lease, Landlord, intending that Tenant rely thereon, represents and
warrants to Tenant that:

 

(i) Landlord is the fee owner of the Property.

 

(ii) Landlord and the party executing on behalf of Landlord are fully and
properly authorized to execute and enter into this Lease on behalf of Landlord
and to deliver this Lease to Tenant;

 

(iii) This Lease constitutes a valid and binding obligation of Landlord,
enforceable against Landlord in accordance with the terms of this Lease;

 

(iv) Landlord is duly organized, validly existing and in good standing under the
laws of the state of Landlord’s organization and has full power and authority to
enter into this Lease, to perform Landlord’s obligations under this Lease in
accordance with the terms of this Lease, and to transact business in the state
in which the Premises are located; and

 

(v) The execution of this Lease by the individual or individuals executing this
Lease on behalf of Landlord, and the performance by Landlord of Landlord’s
obligation under this Lease, have been duly authorized and approved by all
necessary corporate or partnership action, as the case may be, and the
execution, delivery and performance of this Lease by Landlord is not in conflict
with Landlord’s bylaws or articles of incorporation (if a corporation),
agreement of partnership (if a partnership), and other charters, agreements,
rules or regulations governing Landlord’s business as any of the foregoing may
have been supplemented or amended in any manner

 

11.11 CHOICE OF LAW. This Lease shall be governed by the laws of the State of
Colorado.

 

11.12 COUNTERPART. This Lease may be executed in multiple counterparts, each
counterpart of which shall be deemed an original and any of which shall be
deemed to be complete of itself and may be introduced into evidence or used for
any purpose without the production of the other counterpart or counterparts.
Signatures appearing hereon that have been reproduced, applied, provided,
delivered or transmitted by facsimile, email, DocuSign or other electronic means
shall be equally binding and effective as original signatures hereon, and shall
be deemed duly and effectively delivered if so transmitted or provided.

 

11.13 HOLDING OVER. If Tenant remains in possession of the Premises after the
end of the Term without having executed and delivered a new lease or an
agreement extending the Term, there shall be no tacit renewal of this Lease or
the Term, and Tenant shall be deemed to be occupying the Premises from month to
month at a monthly Base Rent payable in advance on the first day of each month
equal to one hundred twenty-five percent (125%) first month, one hundred fifty
percent (150%) second month and two hundred percent (200%) thereafter of the
monthly amount of Base Rent payable during the last month of the Term, and
otherwise upon the same terms as set forth in this Lease, so far as they are
applicable to a month to month tenancy. In addition to and not limiting any
other rights or remedies which Landlord may have on account of Tenant holding
over without written consent of Landlord, Tenant shall be liable for any and all
direct and consequential damages incurred by Landlord on account of such
unapproved holding over including claims by tenants entitled to future
possession.

 

 21 

 

 

11.14 TIME IS OF THE ESSENCE. Time is of the essence of this Lease and all
provisions contained herein.

 

11.15 APPROVAL OF PLANS AND SPECIFICATIONS. Neither review nor approval by or on
behalf of Landlord of any Tenant’s plans nor any plans and specifications for
any Tenant Alterations or any other work shall constitute a representation or
warranty by Landlord, any of Landlord’s beneficiaries or any of their respective
agents, partners or employees that such plans and specifications either (i) are
complete or suitable for their intended purpose, or (ii) comply with Applicable
Laws, it being expressly agreed by Tenant that neither Landlord, nor any of
Landlord’s beneficiaries nor any of their respective agents, partners or
employees assume any responsibility or liability whatsoever to Tenant or to any
other person or entity for such completeness, suitability or compliance.

 

11.16 RELATIONSHIP. Landlord and Tenant disclaim any intention to create a joint
venture, partnership or agency relationship.

 

11.17 BROKERS. Tenant covenants, represents and warrants that there was and is
no broker, finder or commissioned procuring cause or participant in commissions
associated with Tenant’s efforts (any such person being a “Tenant’s Broker”) in
connection with the negotiation and consummation of this Lease. Tenant agrees to
indemnify and defend Landlord against any loss, liability, or expense (including
reasonable attorney’s fees and costs) arising out of claims for fees or
commissions from anyone other than a broker retained or hired by Landlord
claiming to have represented Tenant in connection with the lease of the
Premises.

 

11.18 WAIVER OF TRIAL BY JURY. LANDLORD AND TENANT EACH HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE. THE
PARTIES FURTHER HEREBY WAIVE THE RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A JURY
TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT BEEN
WAIVED.

 

11.19 RIDERS AND EXHIBITS. All Riders, Addenda and Exhibits attached hereto and
referenced herein shall be deemed to be a part hereof and are hereby
incorporated.

 

 22 

 

 

11.20 TENANT ASSIGNMENT. Tenant will not assign this Lease, in whole or in part,
or sublease the Premises, in whole or in part other than to a “Permitted
Transferee” (hereafter defined). For these purposes, a “Permitted Transferee”
means (i) any “Parent”, “Subsidiary” or “Affiliate” of Tenant as each of those
terms is hereafter defined as well as (ii) the resulting entity after a merger
or consolidation of Tenant with another entity or company as well as (iii) an
entity purchasing all of Tenant’s grow/processing operations. A “Parent” is an
entity which owns all or a controlling and majority interest in the stock or
other membership or similar issued and outstanding indices of ownership of
Tenant; “Subsidiary” is an entity in which Tenant owns all or a controlling and
majority interest of such entity’s stock or other membership or similar issued
and outstanding indices of ownership; and an “Affiliate” is any entity in which
Tenant’s Parent owns all or a controlling and majority interest of such entity’s
stock or other membership or similar issued and outstanding indices of
ownership. Tenant shall in writing promptly notify Landlord of reasonable detail
concerning any such Permitted Transferee and the transaction giving rise to
same. Should Tenant nonetheless seek Landlord’s consent to an assignment or
sublet, the parties acknowledge that Landlord has a heightened interest in
analyzing same and has reserved the absolute right to deny consent so as to help
minimize concerns about Federal Issues; and this sentence is expressly intended
to alter otherwise common law obligations of reasonableness for assignment or
sublet requests. In addition, should Tenant nonetheless seek such approval or
consent to an assignment or sublet, same shall be subject to Landlord’s right of
recapture set forth below. If notwithstanding all the foregoing such a request
for approval or consent is made and Landlord in fact determines to allow same to
occur, then: Any assignment of this Lease shall require that the assignee assume
all obligations of Tenant. In no event will Tenant be released from any
obligation or liability under this Lease following any such assignment or
sublease. Notwithstanding the foregoing to the contrary, Landlord may, in
Landlord’s sole and absolute discretion, approve or disapprove any proposed
assignment or sublease by Tenant to an existing occupant of any space in the
Property or an affiliate of any such occupant. No subtenant of the Premises or
any portion thereof, may further assign or sublease its interest in the Premises
or any portion thereof. In the event of a proposed assignment of the Lease or
sublease of the Premises, in each case to a non-Permitted Transferee, Tenant
agrees to pay Landlord the sum of Three Thousand Five Hundred and 00/100 Dollars
($3,500.00), together with any legal fees and disbursements incurred in the
preparation and/or review of any such documentation, within thirty (30) days of
invoice for payment thereof, as Additional Rent, if such assignment or sublease
to a non-Permitted Transferee is approved. For clarity, there shall be no fee
for an assignment or sublease of Tenant’s interest in the Premises or any
portion thereof to a Permitted Transferee. If the rent due and payable by any
assignee or subtenant under any permitted assignment or sublease exceeds the
Rent payable under this Lease for such space, Tenant will pay to Landlord all
such excess rent and other excess consideration within ten (10) days following
receipt thereof by Tenant. Within fifteen (15) days after Landlord’s receipt of
Tenant’s request for Landlord’s consent to a proposed assignment or sublease,
Landlord shall have the right to require Tenant to reconvey to Landlord that
portion of the Premises which Tenant is seeking to assign or sublet. Tenant
shall reconvey that portion of the Premises in consideration of Landlord’s
release of Tenant from all future Rent and other obligations, which would not
otherwise survive termination of the Lease, with respect to the portion of the
Premises so reconveyed. Any such reconveyance shall be evidenced by an agreement
reasonably acceptable to Landlord and Tenant in form and substance.

 

 23 

 

 

Notwithstanding anything herein to the contrary, no assignment or sublease
whatsoever shall release Tenant from Tenant’s obligations and liabilities under
this Lease or alter the primary liability of Tenant to pay all rent and to
perform all obligations to be paid and performed by Tenant. Tenant shall pay to
Landlord all direct costs and shall reimburse Landlord for all expenses
(including reasonable attorneys’ fees) incurred by Landlord in connection with
any assignment or sublease requested by Tenant. Landlord may, in its reasonable
discretion, consider all factors cognizable by law as reasonable to evaluate and
consider in making its determination of whether to consent, including making a
study of the financial wherewithal and credit of any proposed successor or
subtenant and, in the case of an assignment, may require additional guaranties
as appropriate to satisfy reasonable financial standards and criteria for
approval. Any guaranty of an individual offered shall be joined by spouse and
shall be in Landlord’s then current commercially reasonable form. Landlord may
condition any consent to any assignment, upon the execution and delivery of
Landlord’s commercially reasonable form of instrument, executed by Landlord,
Tenant, the successor (assignee) tenant, and any new guarantor(s) then so
arising, under the terms of which (i) the Tenant (as assignor) agrees and
confirms to the foregoing continued obligations and liabilities and assigns all
of its rights, title and interest in and to the Lease and all moneys having been
paid thereunder, including any security deposit, (ii) the successor (as
assignee) agrees to assume the Lease in all respects and to assume all
obligations of payment and performance thereunder, past, present and future,
including for the express benefit of Landlord and accepts the Premises in its
then as-is condition, (iii) Landlord shall not be liable for, and Tenant and the
successor (as assignee) shall, jointly and severally, hold Landlord harmless
against and indemnify Landlord for and from any commission(s) payable associated
with the assignment, and (iv) the successor (as assignee) agrees to provide all
proper current evidence of insurance as called for in this Lease prior to first
entry upon, on or into the Premises. Landlord may condition any consent to any
sublease, upon the execution and delivery to Landlord of a commercially
reasonable form of sublease agreement as between Tenant and such subtenant,
under the terms of which (i) Tenant shall continue to remain primarily liable
for the payment of all amounts of rental and other sums and performance of all
covenants required of Tenant under the Lease, (ii) there shall be no
modifications or amendments of the sublease without the prior written consent of
Landlord, (iii) the subtenant shall not be granted any rights of Tenant under
the Lease nor the power to exercise same, (iv) it is provided that in the event
of any default under the terms and provisions of the Lease, Landlord shall have
the right to collect the rental attributable to the subleased space directly
from the subtenant without waiving any of Landlord’s rights against Tenant, (v)
Landlord shall not be liable for, and Tenant and the subtenant shall, jointly
and severally, hold Landlord harmless against and indemnify Landlord for and
from any commission(s) payable associated with the sublease, and (vi) nothing in
the sublease will be deemed to amend or modify the Lease as between Tenant and
Landlord, and the subtenant will expressly confirm and acknowledge that the
sublease is inferior and subordinate to the Lease in all respects.

 

11.21 LANDLORD ASSIGNMENT. Landlord will have the right to sell, transfer or
assign, in whole or in part, its rights and obligations under this Lease. Any
such sale, transfer or assignment will operate to release Landlord from any and
all liability under this Lease arising after the date of such sale, assignment
or transfer, so long as successor landlord assumes the obligations of landlord
hereunder.

 

11.22 NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS LEASE THE FOLLOWING
ADDITIONAL PROPERTY SPECIFIC TERMS AND CONDITIONS SHALL GOVERN AND CONTROL:

 

A. OUTSIDE STORAGE - Under no circumstances shall Tenant store or display its
goods or merchandise outside of the Buildings with the exception of specifically
requested and approved by Landlord hard goods or materials that are specifically
required for Tenant’s operations that cannot be stored within the Buildings
(e.g., soil) Tenant shall ensure any outside storage is neat and organized and
in compliance with all applicable Laws and Tenant shall not store any plants or
other finished materials outside of the Buildings

 

B. HVAC/ENVIRONMENTAL CONTROLS, GREENHOUSE ROOF AND SYSTEMS REPAIR AND
MAINTENANCE: Tenant shall, at Tenant’s sole expense repair and in accordance
with the terms of this Lease, shall have a maintenance agreement for the
HVAC/Environmental Controls, Greenhouse Roof and Systems unless such work will
be performed by a duly qualified employee of Tenant or of Tenant’s Affiliate,
and will be responsible for any repairs and replacement for HVAC/Environmental
Controls, Greenhouse Roof and Systems at all times during the Lease Term.

 

 24 

 

 

C. TENANT’S PRIMARY DUTY. All agreements and covenants to be performed or
observed by Tenant under this Lease shall be at Tenant’s sole cost and expense
and without any abatement of rent. If Tenant fails to pay any sum of money to be
paid by Tenant or to perform any other act to be performed by Tenant under this
Lease, Landlord shall have the right, but shall not be obligated, and without
waiving or releasing Tenant from any obligations of Tenant, to make any such
payment or to perform any such other act on behalf of Tenant in accordance with
this Lease. All sums so paid by Landlord and all costs incurred or paid by
Landlord shall be deemed additional rent hereunder and Tenant shall pay the same
to Landlord on written demand, together with interest on all such sums and costs
from the date of expenditure by Landlord to the date of repayment by Tenant at
the rate of ten percent (10%) per annum.

 

D. ABANDONED PROPERTY. If Tenant abandons the Premises, or is dispossessed by
process of law or otherwise, any movable furniture, equipment, trade fixtures or
personal property belonging to Tenant and left in the Premises shall be deemed
to be abandoned, at the option of Landlord, and Landlord shall have the right to
sell or otherwise dispose of such personal property in any commercially
reasonable manner.

 

E. GUARANTY. The full and faithful performance of Tenant hereunder and the
payment of all obligations, including Rent, shall be guaranteed on a personal
basis by the guarantors, if any, on a joint and several basis.

 

F. SIGNAGE: All signage that will be visible from the exterior of the Buildings
must be approved, in writing, by Landlord before installation and be in
conformance with the Marijuana Code. It is the responsibility of the Tenant to
obtain all necessary governmental permits required for signage approved by
Landlord.

 

11.24 REFORMATION. This Lease and the transaction contemplated herein is subject
to review and approval by one or more government agencies, including but not
limited to the Colorado Department of Revenue, Marijuana Enforcement Division
(the “MED”) and the local licensing authority (the “Local Authority” and,
collectively with the MED and any other applicable government agencies the
“Governmental Authority”). If the Governmental Authority determines this Lease
must be reformed, the Parties shall negotiate in good faith to so reform this
Lease according to the Governmental Authority’s requirements while effectuating
the original intent of this Lease as near as possible.

 

11.25 AMENDMENT. Unless otherwise provided in this Lease, this Lease may be
amended, modified, or terminated only by a written instrument executed by
Landlord and Tenant.

 

 25 

 

 

Signature page to that certain LEASE AGREEMENT by and between PW CO CanRE Tam 7
LLC, a Colorado Limited Liability Company, as Landlord, and Fifth Ace, LLC, a
Colorado Limited Liability Company, as Tenant, concerning Premises located at
Lot 7 of the Amended Tamarack Subdivision, Crowley County, Colorado (street
address: 7889 Tamarack Lane, Ordway, Colorado 81063).

 

 

IN WITNESS WHEREOF, Tenant and Landlord have caused this Lease to be duly
executed as of the date first above written by their respective duly authorized
officers.

 

SIGNED, SEALED AND DELIVERED

IN THE PRESENCE OF THE

FOLLOWING WITNESSES:

  TENANT:     Fifth Ace, LLC, a Colorado Limited Liability Company           By:
                                     

 

_____________________________

1st Witness for Tenant

Sign Above;

Print Name: _______________

 

 

Print Name: _________________

Title:* [__] Manager or [__] Member or

[__] Managing Member or

[__] President as duly authorized officer

[__] Other [Specify: ____________]**

 

*Signatory above warrants and represents that he or she is duly and properly
authorized and empowered with signature authority to sign for the entity above
and bind it to the terms and conditions hereof. **

 

**If the individual signing the Lease for Tenant is indicated having a title of
“Other” above, then as a condition to full execution and delivery hereof, there
must be attached to this Lease, lawfully taken entity resolutions which
establish his or her authority and empowerment to execute the Lease and bind the
Tenant in all respects hereto.

          LANDLORD:      

_____________________________

1st Witness for Landlord

Sign Above;

 

PW CO CanRE Tam 7 LLC, a Colorado Limited

Liability Company

 

Print Name: _______________  

By: ______________________,

David H. Lesser

Authorized Signatory

 

 26 

 

 

EXHIBIT 1

 

PROPERTY DESCRIPTION

 

[ex10-1_001.jpg] 



This Exhibit is diagrammatic and is intended only for the purpose of indicating
the approximate location of constructed areas comprising the Property and/or the
Buildings and the approximate location of the Premises, and for the purposes of
indicating approximately the boundaries of the Property if so indicated thereon.
It does not in any way supersede any of Landlord’s rights set forth in the
Lease, including in respect of arrangements and/or locations of shared-use parts
of the common areas and changes in such arrangements and/or locations, including
without limitation parking areas. It is not to be scaled; any measurements or
distances shown or parking counts should be taken as approximate. Dimensions
indicated (if any) are not exact nor to scale and in any case are approximate.
It does not purport to show the exact or final location of columns, division
walls or other required architectural, structural, mechanical or electrical
elements. References to tenants (if any) are not and shall not be deemed
representations of existing or future tenancies nor of any particular tenant-mix
or tenant physical arrangement or placement or operation or use or closures, now
or in the future anticipated.

 

Balance of this page purposefully blank

 

 27 

 

 

Exhibit 2 –Budget of Landlord Funded Costs

 

A screenshot of a cell phone Description automatically generated
[ex10-1_004.jpg]

 

 28 

 

 

Schedule 3 – Rent Schedule

 

Month   Date   Monthly Rent       Monthly Rent if Reset 1   1-Oct-20   -      
NA 2   1-Nov-20   -       NA 3   1-Dec-20   -       NA 4   1-Jan-21   -       NA
5   1-Feb-21   -       NA 6   1-Mar-21   -       NA 7   1-Apr-21   39,294.04    
  NA 8   1-May-21   39,294.04       NA 9   1-Jun-21   39,294.04       NA 10  
1-Jul-21   39,294.04       NA 11   1-Aug-21   39,294.04       NA 12   1-Sep-21  
39,294.04       NA 13   1-Oct-21   39,294.04       NA 14   1-Nov-21   39,294.04
      NA 15   1-Dec-21   39,294.04       NA 16   1-Jan-22   39,294.04       NA
17   1-Feb-22   39,294.04       NA 18   1-Mar-22   39,294.04       NA 19  
1-Apr-22   39,294.04       NA 20   1-May-22   39,294.04       NA 21   1-Jun-22  
39,294.04       NA 22   1-Jul-22   39,294.04       NA 23   1-Aug-22   39,294.04
      NA 24   1-Sep-22   39,294.04       NA 25   1-Oct-22   39,294.04       NA
26   1-Nov-22   39,294.04       NA 27   1-Dec-22   39,294.04       NA 28  
1-Jan-23   39,294.04       NA 29   1-Feb-23   39,294.04       NA 30   1-Mar-23  
39,294.04       NA 31   1-Apr-23   39,294.04       NA 32   1-May-23   39,294.04
      NA 33   1-Jun-23   39,294.04       NA 34   1-Jul-23   39,294.04       NA
35   1-Aug-23   39,294.04       NA 36   1-Sep-23   39,294.04       NA 37  
1-Oct-23   39,294.04       NA

 

 29 

 

 

38   1-Nov-23   39,294.04       NA 39   1-Dec-23   39,294.04       NA 40  
1-Jan-24   39,294.04       NA 41   1-Feb-24   39,294.04       NA 42   1-Mar-24  
39,294.04       NA 43   1-Apr-24   15,206.79       NA 44   1-May-24   15,206.79
      NA 45   1-Jun-24   15,206.79       NA 46   1-Jul-24   15,206.79       NA
47   1-Aug-24   15,206.79       NA 48   1-Sep-24   15,206.79       NA 49  
1-Oct-24   15,206.79       NA 50   1-Nov-24   15,206.79       NA 51   1-Dec-24  
15,206.79       NA 52   1-Jan-25   15,206.79       NA 53   1-Feb-25   15,206.79
      NA 54   1-Mar-25   15,206.79       NA 55   1-Apr-25   15,663.00       NA
56   1-May-25   15,663.00       NA 57   1-Jun-25   15,663.00       NA 58  
1-Jul-25   15,663.00       NA 59   1-Aug-25   15,663.00       NA 60   1-Sep-25  
15,663.00       NA 61   1-Oct-25   15,663.00       NA 62   1-Nov-25   15,663.00
      NA 63   1-Dec-25   15,663.00       NA 64   1-Jan-26   15,663.00       NA
65   1-Feb-26   15,663.00       NA 66   1-Mar-26   15,663.00       NA 67  
1-Apr-26   16,132.89       NA 68   1-May-26   16,132.89       NA 69   1-Jun-26  
16,132.89       NA 70   1-Jul-26   16,132.89       NA 71   1-Aug-26   16,132.89
      NA 72   1-Sep-26   16,132.89       NA 73   1-Oct-26   16,132.89      
10,609.39 74   1-Nov-26   16,132.89       10,609.39 75   1-Dec-26   16,132.89  
    10,609.39 76   1-Jan-27   16,132.89       10,609.39 77   1-Feb-27  
16,132.89       10,609.39

 

 30 

 

 

78   1-Mar-27   16,132.89       10,609.39 79   1-Apr-27   16,616.87      
10,609.39 80   1-May-27   16,616.87       10,609.39 81   1-Jun-27   16,616.87  
    10,609.39 82   1-Jul-27   16,616.87       10,609.39 83   1-Aug-27  
16,616.87       10,609.39 84   1-Sep-27   16,616.87       10,609.39 85  
1-Oct-27   16,616.87       10,927.67 86   1-Nov-27   16,616.87       10,927.67
87   1-Dec-27   16,616.87       10,927.67 88   1-Jan-28   16,616.87      
10,927.67 89   1-Feb-28   16,616.87       10,927.67 90   1-Mar-28   16,616.87  
    10,927.67 91   1-Apr-28   17,115.38       10,927.67 92   1-May-28  
17,115.38       10,927.67 93   1-Jun-28   17,115.38       10,927.67 94  
1-Jul-28   17,115.38       10,927.67 95   1-Aug-28   17,115.38       10,927.67
96   1-Sep-28   17,115.38       10,927.67 97   1-Oct-28   17,115.38      
11,255.50 98   1-Nov-28   17,115.38       11,255.50 99   1-Dec-28   17,115.38  
    11,255.50 100   1-Jan-29   17,115.38       11,255.50 101   1-Feb-29  
17,115.38       11,255.50 102   1-Mar-29   17,115.38       11,255.50 103  
1-Apr-29   17,628.84       11,255.50 104   1-May-29   17,628.84       11,255.50
105   1-Jun-29   17,628.84       11,255.50 106   1-Jul-29   17,628.84      
11,255.50 107   1-Aug-29   17,628.84       11,255.50 108   1-Sep-29   17,628.84
      11,255.50 109   1-Oct-29   17,628.84       11,593.17 110   1-Nov-29  
17,628.84       11,593.17 111   1-Dec-29   17,628.84       11,593.17 112  
1-Jan-30   17,628.84       11,593.17 113   1-Feb-30   17,628.84       11,593.17
114   1-Mar-30   17,628.84       11,593.17 115   1-Apr-30   18,157.70      
11,593.17 116   1-May-30   18,157.70       11,593.17 117   1-Jun-30   18,157.70
      11,593.17

 

 31 

 

 

118   1-Jul-30   18,157.70       11,593.17 119   1-Aug-30   18,157.70      
11,593.17 120   1-Sep-30   18,157.70       11,593.17 121   1-Oct-30   18,157.70
      11,940.96 122   1-Nov-30   18,157.70       11,940.96 123   1-Dec-30  
18,157.70       11,940.96 124   1-Jan-31   18,157.70       11,940.96 125  
1-Feb-31   18,157.70       11,940.96 126   1-Mar-31   18,157.70       11,940.96
127   1-Apr-31   18,702.44       11,940.96 128   1-May-31   18,702.44      
11,940.96 129   1-Jun-31   18,702.44       11,940.96 130   1-Jul-31   18,702.44
      11,940.96 131   1-Aug-31   18,702.44       11,940.96 132   1-Sep-31  
18,702.44       11,940.96 133   1-Oct-31   18,702.44       12,299.19 134  
1-Nov-31   18,702.44       12,299.19 135   1-Dec-31   18,702.44       12,299.19
136   1-Jan-32   18,702.44       12,299.19 137   1-Feb-32   18,702.44      
12,299.19 138   1-Mar-32   18,702.44       12,299.19 139   1-Apr-32   19,263.51
      12,299.19 140   1-May-32   19,263.51       12,299.19 141   1-Jun-32  
19,263.51       12,299.19 142   1-Jul-32   19,263.51       12,299.19 143  
1-Aug-32   19,263.51       12,299.19 144   1-Sep-32   19,263.51       12,299.19
145   1-Oct-32   19,263.51       12,668.17 146   1-Nov-32   19,263.51      
12,668.17 147   1-Dec-32   19,263.51       12,668.17 148   1-Jan-33   19,263.51
      12,668.17 149   1-Feb-33   19,263.51       12,668.17 150   1-Mar-33  
19,263.51       12,668.17 151   1-Apr-33   19,841.41       12,668.17 152  
1-May-33   19,841.41       12,668.17 153   1-Jun-33   19,841.41       12,668.17
154   1-Jul-33   19,841.41       12,668.17 155   1-Aug-33   19,841.41      
12,668.17 156   1-Sep-33   19,841.41       12,668.17 157   1-Oct-33   19,841.41
      13,048.21

 

 32 

 

 

158   1-Nov-33   19,841.41       13,048.21 159   1-Dec-33   19,841.41      
13,048.21 160   1-Jan-34   19,841.41       13,048.21 161   1-Feb-34   19,841.41
      13,048.21 162   1-Mar-34   19,841.41       13,048.21 163   1-Apr-34  
20,436.66       13,048.21 164   1-May-34   20,436.66       13,048.21 165  
1-Jun-34   20,436.66       13,048.21 166   1-Jul-34   20,436.66       13,048.21
167   1-Aug-34   20,436.66       13,048.21 168   1-Sep-34   20,436.66      
13,048.21 169   1-Oct-34   20,436.66       13,439.66 170   1-Nov-34   20,436.66
      13,439.66 171   1-Dec-34   20,436.66       13,439.66 172   1-Jan-35  
20,436.66       13,439.66 173   1-Feb-35   20,436.66       13,439.66 174  
1-Mar-35   20,436.66       13,439.66 175   1-Apr-35   21,049.76       13,439.66
176   1-May-35   21,049.76       13,439.66 177   1-Jun-35   21,049.76      
13,439.66 178   1-Jul-35   21,049.76       13,439.66 179   1-Aug-35   21,049.76
      13,439.66 180   1-Sep-35   21,049.76       13,439.66 181   1-Oct-35  
21,049.76       13,842.85 182   1-Nov-35   21,049.76       13,842.85 183  
1-Dec-35   21,049.76       13,842.85 184   1-Jan-36   21,049.76       13,842.85
185   1-Feb-36   21,049.76       13,842.85 186   1-Mar-36   21,049.76      
13,842.85 187   1-Apr-36   21,681.25       13,842.85 188   1-May-36   21,681.25
      13,842.85 189   1-Jun-36   21,681.25       13,842.85 190   1-Jul-36  
21,681.25       13,842.85 191   1-Aug-36   21,681.25       13,842.85 192  
1-Sep-36   21,681.25       13,842.85 193   1-Oct-36   21,681.25       14,258.13
194   1-Nov-36   21,681.25       14,258.13 195   1-Dec-36   21,681.25      
14,258.13 196   1-Jan-37   21,681.25       14,258.13 197   1-Feb-37   21,681.25
      14,258.13

 

 33 

 

 

198   1-Mar-37   21,681.25       14,258.13 199   1-Apr-37   22,331.69      
14,258.13 200   1-May-37   22,331.69       14,258.13 201   1-Jun-37   22,331.69
      14,258.13 202   1-Jul-37   22,331.69       14,258.13 203   1-Aug-37  
22,331.69       14,258.13 204   1-Sep-37   22,331.69       14,258.13 205  
1-Oct-37   22,331.69       14,685.88 206   1-Nov-37   22,331.69       14,685.88
207   1-Dec-37   22,331.69       14,685.88 208   1-Jan-38   22,331.69      
14,685.88 209   1-Feb-38   22,331.69       14,685.88 210   1-Mar-38   22,331.69
      14,685.88 211   1-Apr-38   23,001.64       14,685.88 212   1-May-38  
23,001.64       14,685.88 213   1-Jun-38   23,001.64       14,685.88 214  
1-Jul-38   23,001.64       14,685.88 215   1-Aug-38   23,001.64       14,685.88
216   1-Sep-38   23,001.64       14,685.88 217   1-Oct-38   23,001.64      
15,126.45 218   1-Nov-38   23,001.64       15,126.45 219   1-Dec-38   23,001.64
      15,126.45 220   1-Jan-39   23,001.64       15,126.45 221   1-Feb-39  
23,001.64       15,126.45 222   1-Mar-39   23,001.64       15,126.45 223  
1-Apr-39   23,691.69       15,126.45 224   1-May-39   23,691.69       15,126.45
225   1-Jun-39   23,691.69       15,126.45 226   1-Jul-39   23,691.69      
15,126.45 227   1-Aug-39   23,691.69       15,126.45 228   1-Sep-39   23,691.69
      15,126.45 229   1-Oct-39   23,691.69       15,580.25 230   1-Nov-39  
23,691.69       15,580.25 231   1-Dec-39   23,691.69       15,580.25 232  
1-Jan-40   23,691.69       15,580.25 233   1-Feb-40   23,691.69       15,580.25
234   1-Mar-40   23,691.69       15,580.25 235   1-Apr-40   24,402.44      
15,580.25 236   1-May-40   24,402.44       15,580.25 237   1-Jun-40   24,402.44
      15,580.25 238   1-Jul-40   24,402.44       15,580.25 239   1-Aug-40  
24,402.44       15,580.25 240   1-Sep-40   24,402.44       15,580.25

 

 34 

 

 

Option Period 1:

 

241   1-Oct-40   24,402.44       16,047.65 242   1-Nov-40   24,402.44      
16,047.65 243   1-Dec-40   24,402.44       16,047.65 244   1-Jan-41   24,402.44
      16,047.65 245   1-Feb-41   24,402.44       16,047.65 246   1-Mar-41  
24,402.44       16,047.65 247   1-Apr-41   25,134.51       16,047.65 248  
1-May-41   25,134.51       16,047.65 249   1-Jun-41   25,134.51       16,047.65
250   1-Jul-41   25,134.51       16,047.65 251   1-Aug-41   25,134.51      
16,047.65 252   1-Sep-41   25,134.51       16,047.65 253   1-Oct-41   25,134.51
      16,529.08 254   1-Nov-41   25,134.51       16,529.08 255   1-Dec-41  
25,134.51       16,529.08 256   1-Jan-42   25,134.51       16,529.08 257  
1-Feb-42   25,134.51       16,529.08 258   1-Mar-42   25,134.51       16,529.08
259   1-Apr-42   25,888.55       16,529.08 260   1-May-42   25,888.55      
16,529.08 261   1-Jun-42   25,888.55       16,529.08 262   1-Jul-42   25,888.55
      16,529.08 263   1-Aug-42   25,888.55       16,529.08 264   1-Sep-42  
25,888.55       16,529.08 265   1-Oct-42   25,888.55       17,024.96 266  
1-Nov-42   25,888.55       17,024.96 267   1-Dec-42   25,888.55       17,024.96
268   1-Jan-43   25,888.55       17,024.96 269   1-Feb-43   25,888.55      
17,024.96 270   1-Mar-43   25,888.55       17,024.96 271   1-Apr-43   26,665.20
      17,024.96 272   1-May-43   26,665.20       17,024.96 273   1-Jun-43  
26,665.20       17,024.96 274   1-Jul-43   26,665.20       17,024.96

 

 35 

 

 

275   1-Aug-43   26,665.20       17,024.96 276   1-Sep-43   26,665.20      
17,535.70 277   1-Oct-43   26,665.20       17,535.70 278   1-Nov-43   26,665.20
      17,535.70 279   1-Dec-43   26,665.20       17,535.70 280   1-Jan-44  
26,665.20       17,535.70 281   1-Feb-44   26,665.20       17,535.70 282  
1-Mar-44   26,665.20       17,535.70 283   1-Apr-44   27,465.16       17,535.70
284   1-May-44   27,465.16       17,535.70 285   1-Jun-44   27,465.16      
17,535.70 286   1-Jul-44   27,465.16       17,535.70 287   1-Aug-44   27,465.16
      17,535.70 288   1-Sep-44   27,465.16       18,061.78 289   1-Oct-44  
27,465.16       18,061.78 290   1-Nov-44   27,465.16       18,061.78 291  
1-Dec-44   27,465.16       18,061.78 292   1-Jan-45   27,465.16       18,061.78
293   1-Feb-45   27,465.16       18,061.78 294   1-Mar-45   27,465.16      
18,061.78 295   1-Apr-45   28,289.11       18,061.78 296   1-May-45   28,289.11
      18,061.78 297   1-Jun-45   28,289.11       18,061.78 298   1-Jul-45  
28,289.11       18,061.78 299   1-Aug-45   28,289.11       18,061.78 300  
1-Sep-45   28,289.11       18,061.78

 

Option Period 2:

 

301   1-Oct-45   28,289.11       18,603.63 302   1-Nov-45   28,289.11      
18,603.63 303   1-Dec-45   28,289.11       18,603.63 304   1-Jan-46   28,289.11
      18,603.63 305   1-Feb-46   28,289.11       18,603.63 306   1-Mar-46  
28,289.11       18,603.63 307   1-Apr-46   29,137.79       18,603.63 308  
1-May-46   29,137.79       18,603.63 309   1-Jun-46   29,137.79       18,603.63
310   1-Jul-46   29,137.79       18,603.63 311   1-Aug-46   29,137.79      
18,603.63

 

 36 

 

 

312   1-Sep-46   29,137.79       18,603.63 313   1-Oct-46   29,137.79      
19,161.74 314   1-Nov-46   29,137.79       19,161.74 315   1-Dec-46   29,137.79
      19,161.74 316   1-Jan-47   29,137.79       19,161.74 317   1-Feb-47  
29,137.79       19,161.74 318   1-Mar-47   29,137.79       19,161.74 319  
1-Apr-47   30,011.92       19,161.74 320   1-May-47   30,011.92       19,161.74
321   1-Jun-47   30,011.92       19,161.74 322   1-Jul-47   30,011.92      
19,161.74 323   1-Aug-47   30,011.92       19,161.74 324   1-Sep-47   30,011.92
      19,161.74 325   1-Oct-47   30,011.92       19,736.59 326   1-Nov-47  
30,011.92       19,736.59 327   1-Dec-47   30,011.92       19,736.59 328  
1-Jan-48   30,011.92       19,736.59 329   1-Feb-48   30,011.92       19,736.59
330   1-Mar-48   30,011.92       19,736.59 331   1-Apr-48   30,912.28      
19,736.59 332   1-May-48   30,912.28       19,736.59 333   1-Jun-48   30,912.28
      19,736.59 334   1-Jul-48   30,912.28       19,736.59 335   1-Aug-48  
30,912.28       19,736.59 336   1-Sep-48   30,912.28       19,736.59 337  
1-Oct-48   30,912.28       19,736.59 338   1-Nov-48   30,912.28       20,328.69
339   1-Dec-48   30,912.28       20,328.69 340   1-Jan-49   30,912.28      
20,328.69 341   1-Feb-49   30,912.28       20,328.69 342   1-Mar-49   30,912.28
      20,328.69 343   1-Apr-49   31,839.65       20,328.69 344   1-May-49  
31,839.65       20,328.69 345   1-Jun-49   31,839.65       20,328.69 346  
1-Jul-49   31,839.65       20,328.69 347   1-Aug-49   31,839.65       20,328.69
348   1-Sep-49   31,839.65       20,328.69 349   1-Oct-49   31,839.65      
20,328.69 350   1-Nov-49   31,839.65       20,328.69 351   1-Dec-49   31,839.65
      20,328.69 352   1-Jan-50   31,839.65       20,938.55 353   1-Feb-50  
31,839.65       20,938.55 354   1-Mar-50   31,839.65       20,938.55 355  
1-Apr-50   32,794.83       20,938.55 356   1-May-50   32,794.83       20,938.55
357   1-Jun-50   32,794.83       20,938.55 358   1-Jul-50   32,794.83      
20,938.55 359   1-Aug-50   32,794.83       20,938.55 360   1-Sep-50   32,794.83
      20,938.55

 

 37 

 

 

Exhibit 4 – Salaries of Tenant Owner

 

Michael A. Berruti – None

Michael J. Ada - None

Juan Santos San Agustin Jr. - None

 

 38 

 